J-S75006-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT
                                                     OF PENNSYLVANIA
                             Appellee

                        v.

    MATTHEW WAYNE MORRIS

                             Appellant                No. 403 WDA 2019


       Appeal from the Judgment of Sentence Entered February 19, 2019
              In the Court of Common Pleas of Armstrong County
               Criminal Division at No: CP-03-CR-0000046-2018


BEFORE: STABILE, KUNSELMAN, and PELLEGRINI,* JJ.

MEMORANDUM BY STABILE, J.:                           FILED MARCH 13, 2020

        Appellant, Matthew Wayne Morris, appeals from the February 19, 2019

judgment of sentence imposing 15 to 30 months of incarceration for criminal

trespass.1 We affirm.

        The trial court summarized the pertinent facts in its Pa.R.A.P. 1925(a)

opinion:

              On November 3, 2017, [Appellant] and the victim, Dawn
        Aldrich, were communicating back and forth via text message and
        on the social networking application “Snapchat.” [Appellant] and
        Ms. Aldrich prior to this time had been involved in an “on-again,
        off-again” relationship for several years.         That evening,
        [Appellant] had planned to come to Ms. Aldrich’s house to talk.
        As they continued to communicate by text message, they began
        to argue about whether either of them had put their Snapchat app
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  18 Pa.C.S.A. § 3503. The trial court imposed no further penalty for a
criminal mischief (18 Pa.C.S.A. § 3304) conviction.
J-S75006-19


      into “ghost mode.”      Snapchat’s “ghost mode” prevents an
      individual with whom a user is messaging from seeing his or her
      physical location. When [Appellant] eventually arrived at Ms.
      Aldrich’s home, he texted her to “open the door.” Ms. Aldrich, not
      knowing [Appellant’s] location, texted back, “no your lying.”

             Ms. Aldrich at this point had changed clothes and was in the
      basement doing laundry. On her way back upstairs, she heard a
      loud “thud” in the area of her backdoor. She initially thought
      someone outside had thrown something and hit the door.
      However, as she proceeded up the stairs, she heard a second
      “thud” and a cracking sound. When Ms. Aldrich entered the
      upstairs, [Appellant] was inside the house and the back door
      frame was cracked. [Appellant] then grabbed Ms. Aldrich by the
      neck and told her that he was going to “shoot her fucking brains
      out” if she did not talk. [Appellant] then retrieved Ms. Aldrich’s
      keys from a table in the kitchen and left the residence to search
      her car. After [Appellant] exited the residence, Ms. Aldrich locked
      the deadbolt on the back door and called 911. The police arrived
      approximately 10 minutes later. [Appellant] had left by that point.

            When the police arrived, Ms. Aldrich told them what
      happened. [Appellant] did not return to the house and took Ms.
      Aldrich’s keys with him when he left. The police took photographs
      of the back door frame, which had a large crack. On the advice of
      police, and because [Appellant] had taken her house key, Ms.
      Aldrich left the residence and stayed at her parents’ home with
      her two children for approximately the next month.

Trial Court Opinion, 4/5/19, at 2-3.

      A jury found Appellant guilty of the aforementioned offenses—but not

guilty of burglary, theft by unlawful taking, and terroristic threats—on

September 11, 2018.      He filed this timely appeal from the trial court’s

judgment of sentence on March 11, 2019. He raises two issues for our review:

            1. The trial court erred in not granting judgment of acquittal
               on the charge of criminal trespass as there was no
               evidence presented that [Appellant] “broke into” the
               alleged victim’s home (as that term is defined in 18
               Pa.C.S.A. § 3503(a)(1)(ii)), particularly as there was no


                                       -2-
J-S75006-19


                 testimony that the alleged victim’s door was locked at
                 the time of entry or that [Appellant] intimidated [the]
                 alleged victim into opening the door.

              2. The trial court erred in refusing to permit the alleged
                 victim’s ex-husband to testify as to her character for
                 untruthfulness pursuant to Pennsylvania Rules of
                 Evidence 404, 607, and 608.

Appellant’s Brief at 4.

       On a challenge to the sufficiency of the evidence, “our standard of

review is de novo [and] our scope of review is limited to considering the

evidence of record, and all reasonable inferences arising therefrom, viewed in

the light most favorable to the Commonwealth as the verdict winner.”

Commonwealth v. Rushing, 99 A.3d 416, 420–21 (Pa. 2014).

       As noted, Appellant argues his criminal trespass2 conviction cannot

stand because there is no evidence the victim’s door was locked when

Appellant entered her home. As set forth in the trial court’s well-reasoned

opinion, the record belies Appellant’s argument. First, Appellant texted the

victim in attempt to gain entrance to her home. This text would have been

unnecessary absent a locked door. Second, the Commonwealth introduced

evidence of a cracked doorframe. This circumstantial evidence, viewed in a


____________________________________________


2 “A person commits an offense if, knowing that he is not licensed or privileged
to do so, he: […] (ii) breaks into any building or occupied structure or
separately secured or occupied portion thereof.”                 18 Pa.C.S.A.
§ 3503(a)(1)(ii). “Breaks Into” means “To gain entry by force, breaking,
intimidation, unauthorized opening of locks, or through an opening not
designed for human access.” 18 Pa.C.S.A. § 3503(3).


                                           -3-
J-S75006-19


light most favorable to the Commonwealth, supports an inference that

Appellant broke into the victim’s home as per § 3503(a)(3). We adopt the

trial court’s April 5, 2019 opinion in support of our rejection of Appellant’s

sufficiency of the evidence argument.

      Next, Appellant argues the trial court erred in refusing to permit him to

present the testimony of the victim’s ex-husband regarding the victim’s

character for truthfulness. We review the trial court’s evidentiary ruling for

abuse of discretion. Commonwealth v. Elliot, 80 A.3d 415, 446 (Pa. 2013),

cert. denied, 574 U.S. 828 (2014).       Appellant’s brief simply cites several

Rules of Evidence but fails to develop any argument as to why the victim’s

character for truthfulness was pertinent in this case.     We therefore deem

Appellant’s argument waived for failure to cite pertinent authority and

pertinent portions of the record. Pa.R.A.P. 2119(b), (c); Commonwealth v.

Kane, 10 A.3d 327, 331 (Pa. Super. 2010), appeal denied, 29 A.3d 796 (Pa.

2011). Were we to address this issue on the merits, we would reject it for the

reasons explained in the trial court’s April 5, 2019 opinion.

      In summary, we find no merit to either of Appellant’s arguments. We

affirm the judgment of sentence based on the trial court’s April 5, 2019

opinion, and we direct that a copy of that opinion be filed along with this

memorandum.

      Judgment of sentence affirmed.




                                     -4-
J-S75006-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2020




                          -5-
                                                        Circulated 02/27/2020 02:32 PM




  IN THE COURT OF CO:MMON PLEAS OF ARMSTRONG COUNTY, PENNSYLVANIA


COMM:ONWEALTH OF PENNSYLVANIA )
                                 )
            vs.                  )   No. CP-03·CR·0000046·2018
                                 )
MATTHEW WAYNE MORRIS,            )
                  Defendant.     )

                       RULE 1925(a) OPINION




                                                                 RR·180a        ,   )   ,   .
       IN THE COURT OF COMMON PLEAS OF .ARMSTRONG COUNTY, PENNSYLVANIA

CO:MMONWEALTH OF PENNSYLVANIA)
                                                )
                      vs.                       )   No. CP·OS·CR·0000046·2018
                                                )
MATTHEW WAYNE MORRIS,                           )
                            Defendant.          )

                                   RULE 1925(a) OPINION
     Panchik, P.J.

            Defendant Matthew Wayne Morris appeals from the judgment of sentence

     entered on February 19, 2019. Defendant was convicted by jury on September 11,

     2018, of the following crimes: 1) criminal treapass', and 2) criminal mischief.2 He

 was found not guilty of burglary, theft by unlawful taking or disposition, and

 terroristic threats. The Court sentenced Defendant to 15 to 80 months'

 incarceration on the criminal trespass charge, with 5 days' credit for time served.

 The Court imposed no further penalty on the criminal mischief charge.

           Defendant filed a timely notice of appeal on March 11, 2019. On March 12,

 2019, the Court ordered Defendant to file a Rule 1925(b) concise statement within

 21 days. Defendant timely complied on March 29, 2019. In his concise statement,

 Defendant raises the following two issues for appeal: 1) whether this Court erred in

 not granting a judgment of acquittal on the criminal trespass charge, where there

 was insufficient evidence to prove that Defendant 1'broke into" the alleged victim's



 1   18 Pa. Cons. Stat. Ann.§ 3508(a)(l)(il).

11   18 Pa. Cons. Stat. Ann. § 3S04(a)(6).




                                                                                 RR·181a
 Comm. v. Moms
 No. CP..03-CR.-0000046-2018

 home; and 2) whether this Court erred in refusing to permit the alleged victim's ex·

 husband to testify to her character for untruthfulness pursuant to Pennsylvania

 Rules of Evidence 404, 607, 608. The Court will address each issue in turn.

                               I.   SUMM:ARY OF THE EVIDENCE
          Because Defendant challenges the sufficiency of the evidence in his first issue

on appeal, the Court summarizes as follows the relevant evidence presented by the

Commonwealth.

          On November 3, 2017, Defendant and the victim, Dawn Aldrich, were

communicating back and forth via text message and on the social networking

application "Snapchat." Defendant and Ms. Aldrich prior to this time had been

involved in an "on-again, off-again" relationship for several years. That evening,

Defendant had planned to come to Ms. Aldrich's house to talk. As they continued to

communicate by text message, they began t.o argue about whether either of them

had put their Snapchat app into "ghost mode." Snapchat "gho.st mode" prevents an

individual with whom a user is messaging from seeing bis or her physical location.

When Defendant eventually arrived at Ms. Aldrich's home, he texted her to "open

the door." Ms. Aldrich, not knowing Defendant's location, texted back, "no your

lying."

        Ms. Aldrich at this point had changed clothes and was in the basement doing

laundry. On her way back upstairs, she heard a loud "thud" in the area of her

backdoor. She initially thought someone outside had thrown something and hit the

door. However, as she proceeded up the stairs, she heard a second 'Comm. v, Morris
No. CP-03-CR..0000046-201&

cracking sound. When Ms. Aldrich entered the upstairs, Defendant was inside the

house and the back door frame was cracked. Defendant then grabbed Ms. Aldrich

by the neck and told her that he was going to "shoot her fucking brains out" if she

did not talk. Defendant then retrieved Ms. Aldrich's keys from a table in the

kitchen and left the residence to search her car. After Defendant exited the

residence, Ms. Aldrich locked the deadbolt on the back door and called 911. The

police arrived approximately 10 minutes later. Defendant had left by that point.

        When the police arrived, Ms. Aldrich told them what had happened.

Defendant did not return to the house and took Ms. Aldrich's keys with him when

he left. The police took photographs of the back door frame, which had a large

crack. On the advice of police, and because Defendant had taken her house key,

Ms. Aldrich left the residence and stayed at her parents' home with her two

children for approximately the next month.

                                   ll.   DISCUSSION

        A        SUFFICIENCY OF THE EVIDENCE

        1.       Stand.a.rd of Review
        In determining whether the Commonwealth has presented sufficient evidence

to support Defendant's conviction for criminal trespass, the Court applies the

following well-established test:

        Whether, viewing the evidence in the light most favorable to the
        Commonwealth, and drawing all reasonable inferences favorable to the
        Commonwealth, there is sufficient evidence to find every element of
        the crime beyond a reasonable doubt...• The Commonwealth may
        sustain its burden of proving every element of the crime beyond a
        reasonable doubt by means of wholly circumstantial evidence ....

                                           3

                                                                            RR·183a
Comm. v. Morris
No. CP-03-CR-0000046-20 J 8

        Moreover, in applying the above test, the entire trial record must be
        evaluated and all evidence actually received must be considered....
        Finally, the trier of fact, while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe all, part or
        none of the evidence.

Commonwealth v. Valett9, 613 A2d 548, 549 (Pa. 1992)(quotation and citations

omitted). "The standard is equally applicable to cases where the evidence is

circumstantial rather than direct so long as the combination of the evidence links

the accused to the crime beyond a reasonable doubt." Commonwealth v. Thompson,

779 A.2d 1195, 1197 (Pa. Super. Ct. 200l)(quotation and citation omitted). "The

facts and circumstances established by the Commonwealth need not preclude every

possibility of innocence. However, any questions or doubts are to be resolved by the

factfinder, unless the evidence is so weak and inconclusive that as a matter of law,

no probability of fact may be drawn from the circumstances." Id. (citation omitted).

        2.       .Analysis

        Defendant argues in his first assertion of error that the Court erred by not

granting a judgment of acquittal on the charge of criminal trespass because the        ·

Commonwealth did not present any evidence that he "broke into" the victim's home.

(Notes of Testimony, "N. T.,'' at 64:11 ·65:t 7). The pertinent crime of criminal

trespass is defined in section 3508(a)(1)(ii) of the Crimes Code:

      . (a) Buildings and occupied structures...

        (1) A person commits an offense if, knowing that he is not licensed or
        privileged to do so, he:

             (i) enters, gains entry by subterfuge or surreptitiously remains in
             any building or occupied structure or separately secured or occupied
             portion thereof; or

                                             4

                                                                                RR-184a
Comm. v. Morris
No. CP.03-·CR-0000046-2018

            (ii) breaks into any building or occupied structure or separately
            secured or occupied portion thereof.

        (2) An offense under paragraph (l)(i) is a felony of the third degree,
        and an offense under paragraph (l)(ii) is a felony of the second degree.

        (8) As used in this subsection:

            "Breaks into." To gain entry by force, breaking, intimidation,
            unauthorized opening of locks, or through an opening not designed
            for human access.

18 Pa. Cons. Stat. Ann. § 3508. Defendant was charged with and convicted of a

violation of subsection 3503(l)(ii), which is a felony of the third degree and requires

proof that Defendant entered the victim's home "by force, breaking, intimidation,

unauthorized opening of locks, or through an opening not designed for human

access." Id,§ 3508(8). To sustain a conviction under subsection 3503(1)(ii), the

Commonwealth must establish that a defendant utilized force greater than that

required merely to enter through an unlocked door. See Oommonwesltb v. Cook,

547 A2d 406, 410-11 (Pa. Super. Ct. 1988).

        The Court concludes that the Commonwealth presented sufficient, and

indeed strong, circumstantial evidence from which the jury could conclude that

Defendant broke into the victim's home without privilege to do so. Ms. Aldrich

testified that she had been communicating with Defendant on the evening of

November 3, 2017, and that she did not know where he was because bis Snapchat

app was in "ghost mode." The text messages introduced by the Commonwealth

corroborate that testimony. Further, there is clear evidence that the door was

locked just prior to Defendant's entry. When Defendant texted Ms. Aldrich to "open


                                            s
                                                                                 RR·185a
Comm. v. Morris
No. CP-03·CR-0000046-201 S

the door," she replied, "no your [sic] lying," Quite obviously, if Defendant were

intent on entering the house, there would be no need to ask Ms . .Aldrich to open the

door if it were unlocked. Ms . .Aldrich also testified that she was on her way up the

steps out of her basement when she heard loud "thuds" and a cracking noise just

prior to arriving upstairs to find Defendant in the house. Together with the

photographs taken of Ms. Aldrich's broken door frame, this evidence, considered in

the light most favorable to the Commonwealth, was sufficient to prove that

Defendant was not privileged to enter the house and used enough force to open the

locked door and break the door frame. Defendant's argument that the evidence was

insufficient in this regard is without merit.

        B.       TESTIMONY OF MICHAEL ALDRICH
        Defendant argues secondly that the Court erred in not permitting Ms .

.Aldrich's ex-husband to testify in Defendant's case-in·cbief. (N.T., at s1:2o·s4:9).

Defendant proffered Michael Aldrich, Ms. Aldrich's ex-husband, to testify to certain

unspecified "peraonality traits" of Ms. Aldrich. Id., 82:4·8. Defendant contends now

                                                         .
on appeal that Mr. Aldrich was being proffered to testify to Me ..Aldrich's "character

for untruthfulness." The Court continues to conclude that Mr. Aldrich's testimony

properly was excluded.

        1.       StandR:rd of Review
        On appeal, this Court's evidentiary rulings are reviewed for abuse of   .
discretion. Ooauuonweelth v. Walter, 98 A.8d 442, 449 (Pa. 2014). An abuse of

discretion occurs when "the law is overridden or misapplied; or the judgment


                                            6

                                                                                RR·186a
Comm. v. Moms
No. CP-03-CR-0000046-2018

exercised is manifestly unreasonable, or the result of partiality, prejudice, bias, or

ill·will, as shown by evidence of record," Commonwealth v. Cooper, 941 A2d 655,

667 (Pa. 2007). Moreover, even if a trial court errs in precluding the admission of

certain evidence, the error is harmless if it is established that 1) the error did not

prejudice the defendant or the prejudice was de minimus; or 2) the properly

admitted and uncontradicted evidence of guilt was so overwhelming and the

prejudicial effect of the error so insignificant by comparison that the error could not

have contributed to the verdict. Commonwealth v. Laich, 777 A2d 105'1, 1062-63

CPa. 2001).
       2.       �sis

       Pennsylvania Bule of Evidence 404(a) sets forth certain circumstances in

which substantive character evidence may be introduced to prove particular

character traits. Rule 404(a)(l) provides that, as a general rule, such evidence is

not admissible to prove that an individual's actions conform to a particular

character trait. Rule 404(a)(2) establishes certain exceptions to this general rule in

criminal cases. Relevant in this case, Rule 404(a)(2)(B) provides that "subject to

limitations imposed by statute a defendant may offer evidence of an alleged victim's

pertinent trait, and if the evidence is admitted the prosecutor may (i) offer evidence

to rebut it; and (ii) offer evidence of the defendant's same trait; ...." Pa. R. Evid.

404(a)(2)(B)(emphasis provided). Further, if an alleged victim also is a witness,

Rules 607 and 608 permit the impeachment of the witness's truthfulness in certain

limited circumstances. Truthfulness may not, however, be attacked by extrinsic


                                            7

                                                                               RR-187a
Camm. v. Morris
No. CP.03-CR...0000046-2018

evidence of particular acts other than certain criminal convictions. See Pa. R. Evid.

608(b)(l), 609. Testimony about a witness's character for truthfulness or

untruthfulness is permitted. Pa. R. Evid. 608(a).

        Here, defense counsel did not proffer Mr. Aldrich as a character witness to

impeach the Ms. Aldrich's credibility by establishing her reputation for

untruthfulness. Rather, it appears that Mr. Aldrich's testimony was proffered for

purposes of proving that Ms. Aldrich herself was a violent or aggressive individual,

perhaps instigating certain instances of conflict between her and Mr. Aldrich.

(N.T., at s2:4-s; 82=24-83:6). Such testimony would not have been admissible under

Rules 607 and 608, as it would not have tended to prove Ms. Aldrich's reputation for

being untruthful. It also was not admissible under Rule 404(a)(2)(B). That

subsection permits admission of character evidence for "pertinent" traits, i.e., those

relevant to the crimes charged. If Defendant intended to establish that Ms. Aldrich

was herself aggressive or violent, such trait had nothing to do with whether

Defendant broke into her home without her permission. Although Ms. Aldrich

testified that Defendant grabbed her neck after entering her home, no charges

resulted from that interaction. Ms. Aldrich's character for being aggressive or

violent thus was irrelevant. See Comment, Pa. R. Evid. 404(a)(2)(B)("For example,

in an assault and battery case, if the defendant introduces evidence that the alleged

victim was a violent and belligerent person, the Commonwealth may counter by

offering evidence that the defendant also was a violent and belligerent person.




                                           8

                                                                              RR·188a
Comm. v. Morris
No. CP--03-CR.·0000046e2018

Thus, the jury will receive a balanced picture of the two participants to help it

decide who was the first aggressor.'').

        Further, even if Mr. Aldrich's testimony otherwise was admissible, the

Court's preclusion ofit was harmless error. Even assuming that Mr. Aldrich gave a

"synopsis" of his marriage with Ms. Aldrich, see N.T., at 82:4-8, such testimony

would have had little if any impact on the jury's consideration of whether Defendant

committed the acts of criminal trespass or criminal mischief. The clearest and

strongest evidence of those crimes, particularly of criminal trespass, was the broken

door frame in Ms. Aldrich's house. That fact, coupled with the text messages

introduced, sufficiently corroborated Ms. Aldrich's testimony that she heard loud

thuds and cracking noises at her back door as she walked up the stairs to find

Defendant inside the house. Any prejudice to Defendant therefore was nonexistent

or de minimus: And, given the other circumstantial evidence ofguilt, there is little

to no possibility that the exclusion of Mr. Aldrich's testimony contributed to the

guilty verdicts in this case.

        For all of these reasons, and for the additional reasons set forth by the Court

in the record, the Court recommends affirmance of Defendant's convictions and

sentence in their entirety.



Dated: April 5, 2019




                                            9

                                                                               RR·189a
MY COMM. f;'fJR.i5.HU'
MON. JAN. �!W'··T:J"ua